BIJUR, J.
Plaintiff sues for damages caused by being run into by defendant’s automobile. He testified that at half .past 6 on a rainy February night, while crossing 110th street, the car ran into him'when he was about two steps from the curb. He further testified that the car was going fast and that he did not hear any horn.
While it is true on his cross-examination that he gave testimony from which the jury might find that he looked only straight ahead before he started to cross the street, there is ample evidence that .he looked both to the right and the left before leaving the curb. Knapp v. Barrett, 216 N. Y. 226, 110 N. E. 428.
It was therefore error to dismiss the complaint, and the judgment must be reversed, and a new trial ordered, with $30 costs to appellant to abide the event. All concur.